Case 19-10888-KHK   Doc 79    Filed 10/05/20 Entered 10/05/20 14:59:37     Desc Main
                             Document      Page 1 of 2



                    UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF VIRGINIA
                          ALEXANDRIA DIVISION

 IN RE:{                                                CASE NO.: 19-10888-KHK
 ATTYNAME}                                                         CHAPTER 13
 MARK ANDERSON,

 DEBTOR.

 ____________________________________/

                          NOTICE OF WITHDRAWAL

       PLEASE TAKE NOTICE THAT, on behalf of NEWREZ LLC D/B/A SHELLPOINT
MORTGAGE SERVICING ("Secured Creditor”), the undersigned hereby withdraws the
following document:

 NOTICE OF MORTGAGE PAYMENT CHANGE FILED CLAIM 5-1 ON SEPTEMBER
                            24, 2020.

                                         Robertson, Anschutz, Schneid & Crane LLC
                                         Authorized Agent for Secured Creditor
                                         10700 Abbott's Bridge Road, Suite 170,
                                         Duluth, GA 30097
                                         Telephone: 470-321-7112

                                         By: /s/Darrelyn Thomas
                                             Darrelyn Thomas
                                             Email: dthomas@rascrane.com
Case 19-10888-KHK       Doc 79     Filed 10/05/20 Entered 10/05/20 14:59:37          Desc Main
                                  Document      Page 2 of 2



                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on              October 5, 2020     , I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via United States Mail to the following:

MARK ANTHONY ANDERSON
1411 ADMIRAL DRIVE
WOODBRIDGE, VA 22192

AND VIA ELECTRONIC MAIL TO:

NATHAN A. FISHER
FISHER-SANDLER, LLC
3977 CHAIN BRIDGE ROAD, #2
FAIRFAX, VA 22030

THOMAS P. GORMAN
300 N. WASHINGTON ST. STE. 400
ALEXANDRIA, VA 22314

U.S. TRUSTEE
JOHN P. FITZGERALD, III
OFFICE OF THE U.S. TRUSTEE - REGION 4
1725 DUKE STREET
SUITE 650
ALEXANDRIA, VA 22314

                                                 Robertson, Anschutz, Schneid & Crane LLC
                                                 Authorized Agent for Secured Creditor
                                                 10700 Abbott's Bridge Road, Suite 170,
                                                 Duluth, GA 30097
                                                 Telephone: 470-321-7112

                                                 By: /s/Darrelyn Thomas
